 321318 NLRB No. 34INDECK ENERGY SERVICES1Although not mentioned in the complaint, the General Counsel'smotion also refers to and attaches as an exhibit a second amended
charge dated April 26, 1995. The second amended charge appears
to be the same as the amended charge filed on April 3, 1995, except
that it omits certain 8(a)(3) allegations that were included in the
amended charge.2The complaint (pars. 10±12) also alleges that the Respondent vio-lated Sec. 8(a)(5) and (1) of the Act by taking various unilateral ac-
tions in September, October, and December 1994, following the Au-
gust 1994 election. The General Counsel, however, does not seek
summary judgment with respect to those allegations. Rather, sum-
mary judgment is sought only as to those portions of the complaint
which relate to the Respondent's refusal to honor the Union's subse-
quent certification.3As indicated above, the General Counsel does not seek summaryjudgment with respect to pars. 10±12 of the complaint.4The Board's decision overruling the Respondent's election objec-tions and certifying the Union is published at 316 NLRB 300 (1995).5In its response to the Notice to Show Cause, the Respondent as-serts that it is seeking to introduce new evidence that in December
1994, after the August 1994 election, it conferred statutory super-
visory authority on its shift supervisors, and that its contention that
this new evidence renders the unit inappropriate has not previously
been litigated. As the Respondent acknowledges, however, it pre-
viously sought to introduce the same evidence in its March 7, 1995
motion to reopen the record in the representation proceeding, which
the Board denied as without merit by order dated June 6, 1995.
Thus, this issue has been litigated in the representation proceeding.
In any event, we find that the Respondent's proferred evidence of
changes in supervisory duties occurring subsequent to the election
does not constitute newly discovered and previously unavailable evi-
dence in this proceeding warranting a hearing. See East MichiganCare Corp., 246 NLRB 458, 459 (1979).Indeck Energy Services of Turners Falls, Inc. andLocal 455, International Brotherhood of Elec-
trical Workers, AFL±CIO, CLC. Case 1±CA±32512August 15, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENPursuant to a charge and an amended charge filedon January 20 and April 3, 1995, respectively,1theGeneral Counsel of the National Labor Relations
Board issued a complaint and notice of hearing on
April 28, 1995, alleging that the Respondent has vio-
lated Section 8(a)(5) and (1) of the National Labor Re-
lations Act by, inter alia, refusing the Union's request
to bargain following the Union's certification in Case
1±RC±20089.2(Official notice is taken of the``record'' in the representation proceeding as defined
in the Board's Rules and Regulations, Secs. 102.68
and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)The Respondent filed an answer and amended answer
admitting in part and denying in part the allegations in
the complaint, and asserting affirmative defenses.On July 3, 1995, the General Counsel filed a Motionto Transfer Proceeding to the Board and for Partial
Summary Judgment.3On July 5, 1995, the Boardissued an order transferring the proceeding to the
Board and a Notice to Show Cause why the motion
should not be granted. On August 3, 1995, the Re-
spondent filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Partial Summary JudgmentIn its amended answer the Respondent admits thatthe Union was certified as the exclusive bargaining
representative of the unit employees, but attacks the
validity of that certification on the basis of its objec-
tions to conduct alleged to have affected the results ofthe election and the Board's unit determination in therepresentation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding.4The Respondent does not offer toadduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding.5We therefore find that the Respondent hasnot raised any representation issue that is properly lit-
igable in this unfair labor practice proceeding. See
Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146,162 (1941).In its amended answer, the Respondent also deniesthe allegations that the Union requested bargaining on
November 17, 1994, and that the Respondent has re-
fused to bargain since the August 26, 1994 election.
We find that neither of the Respondent's denials in this
regard raise any issue warranting a hearing in this pro-
ceeding. A copy of the Union's November 17 letter re-
questing bargaining is attached as an exhibit to the
General Counsel's motion, and the Respondent has not
disputed the authenticity of that letter in its response
to the Notice to Show Cause. Further, nowhere in its
answer or response does the Respondent contend that
it has offered or agreed to meet and bargain with the
Union since its November 17 demand and subsequent
February 14, 1995 certification. Rather, it is clear from
the Respondent's answer and response that the Re-
spondent is in fact refusing to bargain with the Union
in order to test the Union's certification.Finally, the Respondent's amended answer also as-serts as an affirmative defense that the complaint is
barred in whole or in part by the 6-month statute of
limitations set forth in Section 10(b) of the Act. We
reject the Respondent's contention in this regard. The
Respondent's amended answer admits that the original
and amended 8(a)(5) charges here were filed and 322DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6The original charge alleged that the Respondent had made unilat-eral changes in wages, hours, and working conditions of unit em-
ployees without bargaining with the Union, and that some of these
changes were designed to circumvent the Regional Director's unit
determination in the underlying representation proceeding. The April
3, 1995 amended charge alleged that the Respondent had continu-
ously refused to bargain with the Union since August 1994 in order
to test the Union's certification, and also specifically alleged the var-
ious unilateral actions which are alleged in pars. 10±12 of the com-
plaint.7Although the complaint alleges that the Respondent has unlaw-fully refused to bargain since August 26, 1994, the date of the elec-
tion, we find it unnecessary to decide this issue. The complaint ap-
parently alleges a refusal to bargain since the election date as a pred-
icate for the allegations in pars. 10±12 that the Respondent's alleged
unilateral actions in September, October, and December 1994 vio-
lated Sec. 8(a)(5) of the Act. As indicated above, the General Coun-
sel is not seeking summary judgment as to those allegations, but
only as to those allegations pertaining to the Union's certification.
In these circumstances, we need only find that the Respondent has
refused to bargain since the Union's certification, and need not ad-
dress whether the Respondent has unlawfully refused to bargain
since the election.8The remaining allegations of the complaint (pars. 10±12), onwhich summary judgment is not sought, are remanded to the Re-
gional Director for further appropriate action.9Although the Respondent's amended answer denies that it sellselectricity on a ``retail'' basis as alleged in the complaint, it admits
the remaining jurisdictional allegations.served in January and April 1995,6dates which arewell within 6 months of the Union's November 17,
1994 demand for bargaining and February 14, 1995
certification.7The allegations here are therefore clearlytimely under Section 10(b).Accordingly, we grant the Motion for Partial Sum-mary Judgment.8On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business located in Turners
Falls, Massachusetts, has been engaged in the produc-
tion, transmission, and sale of industrial steam and
electricity.9Annually, the Respondent, in conductingits business operations, purchases and receives at its
Turners Fall's facility products, goods, and materials
valued in excess of $50,000 directly from points out-
side the Commonwealth of Massachusetts. We find
that the Respondent is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7)
of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held on August 18 and 26,1994, the Union was certified on February 14, 1995,as the collective-bargaining representative of the em-ployees in the following appropriate unit:All operations and maintenance employees em-ployed by Respondent at the Turners Falls Energy
Center in Turners Falls, Massachusetts, including
shift supervisors, shift operators, shift mechanics,
maintenance leader, electrician, and instrument
and control technician, but excluding the office
manager, guards, and supervisors as defined in the
Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince November 17, 1994, the Union has requestedthe Respondent to bargain, and, since February 14,
1995, the Respondent has refused. We find that this re-
fusal constitutes an unlawful refusal to bargain in vio-
lation of Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy failing and refusing since February 14, 1995, tobargain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit, the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Indeck Energy Services of Turners Falls,
Inc., Turners Falls, Massachusetts, its officers, agents,
successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain with Local 455, InternationalBrotherhood of Electrical Workers, AFL±CIO, CLC as 323INDECK ENERGY SERVICES10If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''the exclusive bargaining representative of the employ-ees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All operations and maintenance employees em-ployed by Respondent at the Turners Falls Energy
Center in Turners Falls, Massachusetts, including
shift supervisors, shift operators, shift mechanics,
maintenance leader, electrician, and instrument
and control technician, but excluding the office
manager, guards, and supervisors as defined in the
Act.(b) Post at its facility in Turners Falls, Massachu-setts, copies of the attached notice marked ``Appen-
dix.''10Copies of the notice, on forms provided by theRegional Director for Region 1, after being signed by
the Respondent's authorized representative, shall be
posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Local 455,International Brotherhood of Electrical Workers, AFL±
CIO, CLC as the exclusive representative of the em-
ployees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All operations and maintenance employees em-ployed by us at our Turners Falls Energy Center
in Turners Falls, Massachusetts, including shift
supervisors, shift operators, shift mechanics, main-
tenance leader, electrician, and instrument and
control technician, but excluding the office man-
ager, guards, and supervisors as defined in the
Act.INDECKENERGYSERVICESOF
TURNERSFALLS, INC.